               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 19-74-GF-BMM

                Plaintiff,                        ORDER GRANTING
                                                   CONTACT VISIT
 vs.

 EMILY KAYE MARIE GOURNEAU,

               Defendant.

       Upon Defendant’s motion requesting a contact visit with her daughter and

good cause appearing;

       IT IS HEREBY ORDERED that the Defendant, Emily Kaye Marie Gourneau,

shall be allowed a contact visit on either November 2 or November 3, 2019, with her

3 year old daughter.

       DATED this 30th day of October, 2019.




                                        1
